—Appeal from a judgment of the Supreme Court (Ellison, J.), entered October 14, 1993 in Chemung County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
We find that petitioner’s application was properly denied. Petitioner’s contention that his petition should have been granted because his conviction was based upon false evidence could have been raised on direct appeal or in a motion pursuant to CPL 440.10. Further, petitioner alleges no facts which merit a departure from traditional orderly procedure.
Mikoll, J. P., Mercure, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.